Name: Commission Regulation (EC) No 1286/98 of 22 June 1998 reintroducing normal customs duties on certain flat-rolled products of iron or non-alloy steel, originating in the former Yugoslav Republic of Macedonia, for which a tariff ceiling was opened by Regulation (EC) No 273/98
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  iron, steel and other metal industries;  Europe;  EU finance
 Date Published: nan

 EN Official Journal of the European Communities 23. 6. 98L 178/6 COMMISSION REGULATION (EC) No 1286/98 of 22 June 1998 reintroducing normal customs duties on certain flat-rolled products of iron or non-alloy steel, originating in the former Yugoslav Republic of Macedonia, for which a tariff ceiling was opened by Regulation (EC) No 273/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 77/98 of 9 January 1998 on certain procedures for applying the Cooperation Agreement between the European Community and the former Yugoslav Republic of Mace- donia (1), and in particular Article 3(1) thereof, Whereas Commission Regulation (EC) No 273/98 of 2 February 1998 opening and providing for the administra- tion of Community tariff quotas and tariff ceilings and establishing a Community surveillance of reference quantities for certain products originating in the former Yugoslav Republic of Macedonia (2), provides in its Article 2 an exemption from customs duties in the framework of tariff ceilings for the products listed in its Annex B; Whereas Article 3(1) of Regulation (EC) No 77/98 provides that the Commission may, as soon as a tariff ceiling is reached, adopt a Regulation reintroducing, until the end of the calendar year, the customs duties applic- able to third countries in respect of imports of the prod- ucts concerned; whereas the Community surveillance provided by Article 2(3) of Regulation (EC) No 273/98 has shown that preferential imports of products in the framework of the tariff ceiling with order No 25.0230 have exceeded this ceiling; Whereas this situation is liable to cause serious damage to the Community sector concerned and requires the rein- troduction of customs duties; Whereas the levying of customs duties for these products should therefore be re-established, HAS ADOPTED THIS REGULATION: Article 1 For products listed in the Annex and originating in the former Yugoslav Republic of Macedonia, for which a tariff ceiling was opened by Regulation (EC) No 273/98, the levying of normal customs duties shall be reintroduced from 26 June until 31 December 1998. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1998. For the Commission Mario MONTI Member of the Commission (1) OJ L 8, 14. 1. 1998, p. 1. (2) OJ L 27, 3. 2. 1998, p. 6. EN Official Journal of the European Communities23. 6. 98 L 178/7 Order number CN code (1) Description ANNEX 25.0230 7208 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, hot-rolled, not clad, plated or coated: 7208 40  Not in coils, not further worked than hot-rolled, with patterns in relief: 7208 40 10   Of a thickness of 2 mm or more (ECSC) 7208 40 90   Of a thickness of less than 2 mm (ECSC)  Other, not in coils, not further worked than hot-rolled: 7208 51   Of a thickness exceeding 10 mm:    Other, of a thickness: 7208 51 30     Exceeding 20 mm (ECSC) 7208 51 50     Exceeding 15 mm but not exceeding 20 mm (ECSC)     Exceeding 10 mm but not exceeding 15 mm, of a width of: 7208 51 91      2 050 mm or more (ECSC) 7208 51 99      Less than 2 050 mm (ECSC) 7208 52   Of a thickness of 4,75 mm or more but not exceeding 10 mm:    Other, of a width of: 7208 52 91     2 050 mm or more (ECSC) 7208 52 99     Less than 2 050 mm (ECSC) 7208 53   Of a thickness of 3 mm or more but less than 4,75 mm: 7208 53 90    Other (ECSC) 7208 54   Of a thickness of less than 3 mm: 7208 54 10    Of a thickness of 2 mm or more (ECSC) 7208 54 90    Of a thickness of less than 2 mm (ECSC) 7208 90  Other: 7208 90 10   Not further worked than surface-treated or simply cut into shapes other than rectan- gular (including square) (ECSC) 7209 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, cold-rolled (cold-reduced) not clad, plated or coated:  In coils, not further worked than cold-rolled (cold-reduced): 7209 16   Of a thickness exceeding 1 mm but less than 3 mm: 7209 16 10    Electrical' (ECSC) 7209 16 90    Other (ECSC) 7209 17   Of a thickness of 0,5 mm or more but not exceeding 1 mm: 7209 17 10    Electrical' (ECSC) 7209 17 90    Other (ECSC) 7209 18   Of a thickness of less than 0,5 mm: 7209 18 10    Electrical' (ECSC)    Other: 7209 18 91     Of a thickness of 0,35 mm or more but less than 0,5 mm (ECSC) 7209 18 99     Of a thickness of less than 0,35 mm (ECSC) EN Official Journal of the European Communities 23. 6. 98L 178/8 Order number CN code (1) Description 25.0230  Not in coils, not further worked than cold-rolled (cold-reduced): (contd) 7209 26   Of a thickness exceeding 1 mm but less than 3 mm: 7209 26 10    Electrical' (ECSC) 7209 26 90    Other (ECSC) 7209 27   Of a thickness of 0,5 mm or more but not exceeding 1 mm: 7209 27 10    Electrical' (ECSC) 7209 27 90    Other (ECSC) 7209 28   Of a thickness of less than 0,5 mm: 7209 28 10    Electrical' (ECSC) 7209 28 90    Other (ECSC) 7209 90  Other: 7209 90 10   Not further worked than surface-treated or simply cut into shapes other than rectan- gular (including square) (ECSC) 7210 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, clad, plated or coated:  Plated or coated with tin: 7210 11   Of a thickness of 0,5 mm or more: 7210 11 10    Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 7210 12   Of a thickness of less than 0,5 mm:    Not further worked than surface-treated or simply cut into shapes other than rectangular (including square): 7210 12 11     Tinplate (ECSC) 7210 12 19     Other (ECSC) 7210 20  Plated or coated with lead, including terne-plate: 7210 20 10   Not further worked than surface-treated or simply cut into shapes other than rectan- gular (including square) (ECSC) 7210 30  Electrolytically plated or coated with zinc: 7210 30 10   Not further worked than surface-treated or simply cut into shapes other than rectan- gular (including square) (ECSC)  Otherwise plated or coated with zinc: 7210 41   Corrugated: 7210 41 10    Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 7210 49   Other: 7210 49 10    Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 7210 50  Plated or coated with chrominum oxides or with chromium and chromium oxides: 7210 50 10   Not further worked than surface-treated or simply cut into shapes other than rectan- gular (including square) (ECSC)  Plated or coated with aluminium: 7210 61   Plated or coated with aluminium-zic alloys: 7210 61 10    Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) EN Official Journal of the European Communities23. 6. 98 L 178/9 Order number CN code (1) Description 25.0230 7210 69   Other: (contd) 7210 69 10    Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 7210 70  Painted, varnished or coated with plastics:   Not further worked than surface-treated or simply cut into shapes other than rectan- gular (including square): 7210 70 31    Tinplate and products, plated or coate with chromium oxides or with chromium and chromium oxides, varnished (ECSC) 7210 70 39    Other (ECSC) 7210 90  Other:   Other:    Not further worked than surface-treated, including cladding, or simply cut into shapes other than rectangular (including square): 7210 90 31     Clad (ECSC) 7210 90 33     Tinned and printed (ECSC) 7210 90 38     Other (ECSC) 7211 Flat-rolled products or iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated:  Not further worked than hot-rolled: 7211 14   Other, of a thickness of 4,75 mm or more: ex 7211 14 10    Of a width exceeding 500 mm (ECSC):     (2) 7211 19   Other: ex 7211 19 20    Of a width exceeding 500 mm (ECSC):     (2)  Not further worked than cold-rolled (cold-reduced): 7211 23   Containing by weight less than 0,25 % of carbon: 7211 23 10    Of a width exceeding 500 mm (ECSC) 7211 29   Other: 7211 29 20    Of a width exceeding 500 mm (ECSC) 7211 90  Other:   Of a width exceeding 500 mm: 7211 90 11    Not further worked than surface-treated (ECSC) 7212 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, clad, plated or coated: 7212 10  Plated or coated with tin: 7212 10 10   Tin plate, not further worked than surface-treated (ECSC)   Other:    Of a width exceeding 500 mm: ex 7212 10 91     Not further worked than surface-treated (ECSC):      (3) EN Official Journal of the European Communities 23. 6. 98L 178/10 Order number CN code (1) Description Order number CN code TARIC subdivisions 25.0230 7212 20  Electrolytically plated or coated with zinc: (suite)   Of a width exceeding 500 mm: 7212 20 11    Not further worked than surface-treated (ECSC) 7212 30  Otherwise plated or coated with zinc:   Of a width exceeding 500 mm: 7212 30 11    Not further worked than surface-treated (ECSC) 7212 40  Painted, varnished or coated with plastics: 7212 40 10   Tinplate, not further worked than varnished (ECSC)   Other:    Of a width exceeding 500 mm: 7212 40 91     Not further worked than surface-treated (ECSC) 7212 50  Otherwise plated or coated:   Of a width exceeding 500 mm:    Other:     Not further worked than surface-treated: 7212 50 31      Lead coated (ECSC) 7212 50 51      Other (ECSC) 7212 60  Clad:   Of a width exceeding 500 mm: 7212 60 11    Not further worked than surface-treated (ECSC) (1) Where an ex CN code is mentioned, the TARIC subdivisions are to be found at the end of this Annex. (2) Other than products in coils of a weight of 500 kg or more. (3) Containing, by weight, not less than 0,6 % of carbon and having a content, by weight, less than 0,04 % of phosphorous and sulphur taken separately and less than 0,07 % of these elements taken together. TARIC SUBDIVISIONS 25.0230 ex 7211 14 10 18 19 99 ex 7211 19 20 13 15 17 18 99 ex 7212 10 91 10